Citation Nr: 1523717	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  11-18 407	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability.


REPRESENTATION  

Appellant represented by:  Disabled American Veterans    


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel   


INTRODUCTION

The Veteran had active service from February 1972 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In March 2015, the appellant testified before the undersigned.  A transcript of that proceeding is of record.   

The Board has reviewed this case using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.    


FINDING OF FACT

Service connection for lumbar degenerative disc disease was denied in a February 2004 rating decision.  The evidence added to the record with regard to the lumbar spine since the February 2004 decision is cumulative or redundant, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The February 2004 rating decision denying service connection for degenerative disc disease of the lumbar spine is final.  New and material evidence to reopen the claim for service connection for a lumbar spine disability has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§  3.156 (a), 3.159 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Act of 2000 (VCAA)  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the  application.  By correspondence dated in June 2009, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what evidence was to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.    

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examination reports, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Analysis 

Generally, a claim which has been denied in an unappealed rating decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility  of substantiating the claim.  Id.      

The Veteran appeals the denial to reopen the claim for entitlement to service connection for a lumbar disability.  In a February 2004 rating decision, service connection for lumbar degenerative disc disease was denied.  The RO found that the disorder neither occurred in nor was caused by service nor did it manifest to compensable degree within the presumptive period of one year from discharge from service.  The Veteran was notified of the decision in February 2004.  He did not appeal that decision or submit new and material evidence within the one year appeal period.  Hence, the February 2004 rating decision is final.  38 U.S.C.A. § 7105.

At the time of the last final denial, the record contained service treatment records and the Veteran's claim for compensation.  The record also contained statements from the Veteran claiming that he injured his back flipping over a tent while on reserve duty.   

On careful review of the record, the Board finds that new and material evidence to reopen the claim for service connection for a lumbar spine disability has not been received.  The Veteran's claim of entitlement to service connection was denied in the past because it was found that the lumbar spine disability did not occur in, it was not caused by service, and lumbar arthritis was not manifest to compensable degree within the presumptive period of one year after discharge from active duty.  The evidence received since the February 2004 rating decision consists of treatment records and a VA examination report which show that the Veteran has a lumbar spine disability and that he continues to receive treatment for lumbar problems.  Also, lay statements from family and friends discussing the severity of the Veteran's lumbar spine disability have been associated with the record.    

Although the Veteran has submitted evidence showing continued treatment for a lumbar disorder as well as assertions claiming in service onset, these facts have already been considered.  Therefore, such evidence is cumulative.  Additionally, while the Veteran has submitted statements from family and friends, the statements merely describe the severity of his lumbar spine disability and his functional limitations.  None of the evidence submitted since the last final denial provides competent evidence addressing the etiology of any diagnosed lumbar spine disability.  Hence, new and material evidence has not been submitted.  

Stated differently, service connection for a lumbar spine disability was denied in the past because it was found that the disorder neither occurred in nor was caused by  service nor did it manifest to compensable degree within the presumptive period of one year from discharge from active duty.  No material facts have changed.

The claim is denied.

Until the Veteran meets is threshold burden of submitting new and material evidence sufficient to reopen his claim of entitlement to service connection for a back disorder, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet.App. 463, 467 (1993).


ORDER

New and material evidence has not been received; the claim for entitlement to service connection for a lumbar spine disability is denied.      

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


